DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 07/13/2022 have been fully considered but they are not persuasive. On pages 3-5 the applicant argues that Fowler fails to teach the rigid substrate of fowler being shaped and dimensioned to replace a section of a skull, however Col 8 lines 1-12 specifically teach that the support member 162  can be a rigid substrate that can be a portion of a cranial screw or housing that is implanted through the cranium. If the rigid substrate is configured to be implanted through the Cranium such as part of a cranial screw, then the substrate would be shaped and dimensioned to replace the portion of the skull that the screw or housing was implanted into. The applicant point that Fowler teaches the rigid substrate is configured to be implanted under or through the cranium, however fails site the full line from Fowler where it states “the support member 162a can be a portion of a cranial screw or a housing that is implanted through the cranium S” given the nature of a cranial screw, being shaped to be inserted into a removed portion of the skull, the rigid substrate being a portion of the screw would also be configured in such a way. Further, as an apparatus claim, the rigid substrate need only be a shape and dimension capable for replacing a portion of the skull and not necessarily be used for that purpose, and as Illustrated in Fig 3B and clearly described in Col 7 and 8 of Fowler, the rigid substrate is both a shape and dimension that is capable of conforming and replacing a portion of the skull. On page 5, the applicant further argues that Fowler also fails to explicitly teach that eh leads pass through the substrate. The applicant admits that the leads 170 connect the electrode assemblies 160 comprising electrodes 164 to the stimulation unit 120. Fig 3B clearly illustrates that the lead 170 is coupled to the electrode assembled through the rigid substrate 162 and therefore must pass through the substrate in order to electrically connect to the electrode contacts and couple the stimulation electrodes 164 to the stimulation unit 120 through terminal 142. 
Regarding the applicant’s final argument on page 6, the applicant states that the lead 170 of Fowler fails to teach “wherein the outer end of the lead is configured to accept an electrical signal from an external device”. The applicant points to the fact that the Fig 1 of Fowler teaches that the Stimulus unit 120 that the outer end of the lead is connected to is illustrated to be implanted into the body, however, this does not require that the stimulus unit be implanted or that the lead is unable to be connected to the stimulus unit prior to the unit 120 being implanted. The Lead 170 is effectively configured to accept an electrical signal from an external device, for example if stimulus unit 120 is not implanted. Further, the term external device does not require that the device be external to the patient, but could be interpreted under the broadest reasonable interpretation to be a device that is not contained within the housing of the rigid substrate or external to the target site where the substrate and electrodes are implanted, which is clearly taught by Fowler.
For these reasons the pervious rejection is maintained. 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fowler et al (U.S. Patent 7684866 B2) in view of Gliner et al (U.S. PG Pub 20030125786 A1).
Regarding claims 1 and 7, Fowler teaches an apparatus comprising: a rigid substrate shaped and dimensioned to replace a section of a skull, the substrate having an inner side and an outer side (Fig 3B element 162 teaches a rigid substrate having an inner and outer side, and is shaped and dimensioned to replace a section of a skull; Col 7 line 63- Col 8 line 12 teaches a rigid substrate that is shaped and dimensioned to replace a section of the skull); a plurality of electrically conductive plates, each having an inner side and an outer side, wherein the outer side of each plate is affixed to the inner side of the substrate (Fig 3B element 164 teaches two electrically conductive plates having an inner and outer side, wherein the outer side of the plates 164 are affixed to the inner side of the substrate 162; Col 8 lines 13-32; Col 10 lines 36-38 teaches the electrode contacts are titanium or platinum); and 8a first electrically conductive lead having an inner end and an outer end, wherein the inner end of the first lead is disposed in electrical contact with a first one of the plates, wherein the first lead passes through the substrate, and wherein the outer end of the first lead is configured to accept an electrical signal from an external device (Fig 3B element 170 illustrates a lead passing through the substrate and having an inner end and outer end, wherein the inner end is electrically contacting with a first plate and the outer end configured to receive signals from an external device; Col 8 lines 13-32; Col 10 lines 22-40). However, fails to teach a dielectric layer disposed on the inner side of each plate.
Gliner teaches a device in the same field of invention, wherein a portion of electrode surfaces are covered by an insulating dielectric material ([0127]).
It would have been obvious to one of ordinary skill in the art, before the effective filling date, to have modified fowler to have the electrically conductive plates/electrode contacts, to comprise a dielectric layer on the inside of the electrode, as taught by Gliner, in order to control the area of electrode surface and direct the stimulation to a desired area or target.
Regarding claim 8, the modified invention of Fowler teaches claim 7, however fails to teach further comprising a second electrically conductive lead having an inner end and an outer end, wherein the inner end of the second lead is disposed in electrical contact with a second one of the plates, wherein the second lead passes through the substrate, and wherein the outer end of the second lead is configured to accept an electrical signal from the external device.
Fowler teaches another embodiment of the cranial stimulating device, now referred to as Fowler 2, further comprising a second electrically conductive lead having an inner end and an outer end, wherein the inner end of the second lead is disposed in electrical contact with a second one of the plates, and wherein the outer end of the second lead is configured to accept an electrical signal from the pulse generator (Figure 8C illustrates the cranial implant having a first lead having an inner end and an outer end connecting the pulse generator to a first electrically conductive plate/electrode and a second lead having an inner and outer end connecting the pulse generator to a second electrically conductive plate/ electrode).
It would have been obvious to one of ordinary skill in the art, before the effective filling date to have further modified the invention of Fowler, to have a second lead having an inner end and outer end, wherein the inner end is electrically connected to the second electrode and wherein the inner end is connected to the pulse generator, as taught by Fowler 2, wherein the pulse generator is the external generator of Fowler, such that it passes through the substrate same as the first lead, in order to independently control the stimulation parameters and timing of the plurality of electrically conductive plates/electrode allowing for more versatility and control of the therapy or treatment administered to the patient.
Regarding claim 9, the modified invention of Fowler teaches claim 7, however fails to teach, further comprising an additional electrically conductive lead disposed to electrically connect the first one of the plates with a second one of the plates 
Fowler 2 teaches a cranial implant having a pulse generator connected to multiple electrode surfaces by a lead, further comprising an additional electrically conductive lead disposed to electrically connect the first one of the plates with a second one of the plates. (Fig 8B element 842a teaches a lead that connects the electrically conductive plates/electrodes to a pulse generator, wherein an additional portion of the lead connects the first electrode with the second electrode).
It would have been obvious to one of ordinary skill in the art, before the effective filling date, to have further modified Fowler to have additional electrically conductive lead disposed to electrically connect the first one of the plates with a second one of the plates, as taught by Fowler 2, in order to allow the plurality of electrodes to receive and emit the same stimulation signals generated from the pulse generator to provide the desired therapy to multiple areas and targets.
Claims 2-4 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fowler et al (U.S. Patent 7684866 B2) in view of Gliner et al (U.S. PG Pub 20030125786 A1) as applied to claims 1 and 7 above, and further in view of Sluijter et al (U.S. Patent 5983141).
Regarding claim 2-4 and 10-12, the modified invention of Fowler teaches claim 1 and 7 respectively, however fails to teach further comprising a thermistor sensor positioned adjacent to the dielectric layer, further comprising at least one wire that passes through the substrate and terminates at the temperature sensor, wherein the wire is configured to transmit an electrical signal from the temperature sensor to the external device. 
Sluijter teaches a device in the same field of invention, wherein the device further comprising a temperature sensor, being a thermistor, positioned adjacent to the dielectric layer, further comprising at least one wire that passes through the substrate and terminates at the temperature sensor, wherein the wire is configured to transmit an electrical signal from the temperature sensor to the external device. (Fig 1 element 11 illustrates a wire lead that passes through a substrate the electrode is attached to connecting to a thermistor within the electrode applicator or conductive tip 1 and the other end connected to an external feedback/monitor circuit 6 and signal generator 5; Fig 8; Col 3 line – Col 4 line 58 teaches thermistor inside the electrode applicator or conductive tip 1 of an insulated electrode shaft 2 to measure the temperature of the tissue near the electrode).
It would have been obvious to one of ordinary skill in the art, before the effective filling date, to have modified further modified the invention of Fowler, to further comprise a thermistor sensor positioned adjacent to the dielectric layer connected to a wire that passes through the substrate and terminates at the temperature sensor, wherein the wire is configured to transmit an electrical signal from the temperature sensor to the external device, as taught by Sluijter, in order to monitor the temperature of the stimulated tissue near the electrodes and modulate the stimulation based on the temperature to prevent exceeding a safe temperature thereby preventing damaging the tissue. 
Claims 5-6, 8 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Fowler et al (U.S. Patent 7684866 B2) in view of Gliner et al (U.S. PG Pub 20030125786 A1) as applied to claims 1 and 7 above, and further in view of Lowry et al (U.S. Patent 8718777 B2).
Regarding claim 5 and 13, the modified invention of Fowler teaches claim 1 and 7 respectively, however fails to explicitly teach wherein the dielectric layer comprises a ceramic layer with a dielectric constant of at least 10,000.
Lowry teaches a device in the same field of invention, wherein a dielectric layer comprises a ceramic layer with a dielectric constant of at least 10,000 (Col 9 lines 14-38; Fig 5 element 280; Col 11 lines 4-12; Col 12 lines 40-64).
It would have been obvious to one of ordinary skill in the art, before the effective filling date to have further modified Fowler to have the dielectric layer be comprised of a ceramic layer having a dielectric constant of at least 10,000, as taught by Lowry, because the use of a ceramics as an insulator is a common design choice in the art.
Regarding claim 6 and 14, the modified invention of Fowler teaches claim 1 and 7 respectively, however fails to explicitly teach wherein the dielectric layer comprises a flexible thin layer of high dielectric polymer.
Lowry teaches a device in the same field of invention, wherein the dielectric layer comprises a flexible thin layer of high dielectric polymer. (Col 7 lines 25-40 teaches a dielectric layer being a biocompatible plastic; Col 8 lines 37 to 63; teaches a dielectric sleeve; Col 9 lines 14-38 teaches the dielectric material is a polymer; Col 10 lines 27 to 34 teaches using PTFE tape; Col 12 lines 40-64; Fig 5 element 280).
It would have been obvious to one of ordinary skill in the art, before the effective filling date to have further modified Fowler to have the dielectric layer be comprises dielectric layer comprises a flexible thin layer of high dielectric polymer, as taught by Lowry, because the use of a PFTE tape and other flexible polymers as an insulator is a common design choice in the art in order to prevent increasing the size of the implant and allowing for control of the size and area of the insulated regions.
Regarding claim 8, the modified invention of Fowler teaches claim 7, however fails to teach further comprising a second electrically conductive lead having an inner end and an outer end, wherein the inner end of the second lead is disposed in electrical contact with a second one of the plates, wherein the second lead passes through the substrate, and wherein the outer end of the second lead is configured to accept an electrical signal from the external device.
Lowry teaches a device in the same field of endeavor, further comprising a second electrically conductive lead having an inner end and an outer end, wherein the inner end of the second lead is disposed in electrical contact with a second one of the plates, wherein the second lead passes through the substrate, and wherein the outer end of the second lead is configured to accept an electrical signal from the external device (Fig 19 element 124b illustrates a 2nd lead connected to a second electrode 100b and the external pulse system; Col 17 line 55 – Col 18 line 19).
It would have been obvious to one of ordinary skill in the art, to have further modified Fowler to further comprise a second electrically conductive lead having an inner end and an outer end, wherein the inner end of the second lead is disposed in electrical contact with a second one of the plates, wherein the second lead passes through the substrate, and wherein the outer end of the second lead is configured to accept an electrical signal from the external device, as taught by Lowry, in order to independently control the stimulation parameters of the first and second electrodes to provide more versatility and personalization to the therapy and treatment applied to the patient.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIZZUTO whose telephone number is (571)272-4011. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A RIZZUTO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792